Citation Nr: 1105997	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health Administration
South Central VA Health Care Network


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for 
treatment received at the SouthCrest Hospital from March 23, 
2008, to March 24, 2008.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) South Central VA Health Care Network in Jackson, 
Mississippi.  The appellant is the private hospital the hospital 
that provided the emergency services.  See 38 C.F.R. § 17.123.

In the June 2009 substantive appeal (VA Form 9), the appellant 
requested a hearing in Washington, DC, before a Veterans Law 
Judge.  A hearing was scheduled for February 2010, but the 
appellant failed to appear and has not presented good cause for 
such failure.  The request for a hearing is accordingly deemed to 
be withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  
 

FINDINGS OF FACT

1.  The Veteran has a total disability, permanent in nature, 
resulting from a service-connected disability; he was treated at 
a private facility, Southcrest Hospital, from March 21, 2008, 
through March 24, 2008, admitted with a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and no VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused. 

2.  The medical emergency ended on March 22, 2008, and the 
Veteran was not prevented from being safely transferred to a VA 
facility after that date. 


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services for treatment provided by 
SouthCrest Hospital in Tulsa, Oklahoma, on March 23, 2008, and 
March 24, 2008, have not been met.  38 U.S.C.A. §§ 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appellant was sent a letter in April 2008, which fully 
addressed the division of responsibilities between VA and a 
claimant in developing an appeal.  The April 2008 letter did not 
provide information as to what evidence was required to 
substantiate the claim, but the Board finds that the notice error 
did not affect the essential fairness of the adjudication.  
Indeed, from the aggregate of the communications provided to the 
appellant, a reasonable person should have been able to 
understand what evidence was necessary to substantiate the claim.  

In fact, the only issue in dispute in this appeal concerns 
whether the Veteran was stable and could have been transferred 
from the non-VA facility to a VA medical center for continuation 
of treatment.  See 38 C.F.R. § 17.121.  The appellant received 
notice of this information by an April 2009 Clinical 
Reconsideration notice and an April 2009 statement of the case 
(SOC).  Subsequently, the appellant submitted a statement in June 
2009 arguing that the Veteran was released from the hospital once 
it was determined he was medically stable, thus showing actual 
knowledge of the legal requirements involved.  

For all of these reasons, it is determined that the appellant had 
a meaningful opportunity to participate effectively in the 
processing of the claim.  Therefore, the notice deficiency here 
constitutes harmless error and does not unfairly prejudice the 
appellant.  

Thus, no additional development is required with respect to the 
duty to notify.  

Next, VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds here that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  First, the claims file contains the pertinent 
hospital treatment records.  Moreover, the appellant's statements 
in support of the claim are of record.  Additionally, medical 
opinions from two VA medical professionals were obtained 
addressing matter.  The record shows that no available 
outstanding evidence has been identified.   

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran was admitted for emergency treatment on March 21, 
2008, at the appellant private hospital, Southcrest Hospital.  He 
was discharged on March 24, 2008.  

The record shows that he was admitted without prior authorization 
for payment of the medical services provided to him.  See 38 
U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.  Payment or 
reimbursement of unauthorized medical expenses has been awarded 
for March 21, 2008, and March 22, 2008.  The appellant contends 
that payment or reimbursement of unauthorized medical treatment 
is warranted for the remainder of the Veteran's inpatient 
treatment from March 23, 2008, to March 24, 2008.  

Initially, the Board notes that under 38 U.S.C.A. § 1725, 
pursuant to the Veterans Millennium Health Care and Benefits Act, 
payment or reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for Veteran's without insurance is 
available if certain conditions are met.  38 U.S.C.A. § 1725 
(West 2002).  However, in the present case, 38 U.S.C.A. § 1725 
for nonservice-connected disorders does not apply because the 
Veteran is potentially eligible for reimbursement under 
38 U.S.C.A. § 1728 by way of having a total psychiatric 
disability permanent in nature resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1728(a).  As such, only 38 U.S.C. 
§ 1728 for veterans with service-connected disability is for 
consideration here.  

The law in the present case has been amended during the appeal 
period.  Prior to October 10, 2008, 38 U.S.C.A. § 1728 provided 
that the Secretary may, under such regulations as the Secretary 
shall prescribe, reimburse veterans entitled to hospital care or 
medical services under this chapter for the reasonable value of 
such care or services (including travel and incidental expenses 
under the terms and conditions set forth in section 111 of this 
title), for which such veterans have made payment, from sources 
other than the Department, where (1) such care or services were 
rendered in a medical emergency of such nature that delay would 
have been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who has 
a total disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental condition 
in the case of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in section 3101(9) of this 
title), and (ii) is medically determined to have been in need of 
care or treatment to make possible such veteran's entrance into a 
course of training, or prevent interruption of a course of 
training, or hasten the return to a course of training which was 
interrupted because of such illness, injury, or dental condition; 
and (3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not have 
been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728 
(prior to October 10, 2008). 

Beginning on October 10, 2008, 38 U.S.C.A. § 1728 provides that 
the Secretary shall, under such regulations as the Secretary 
prescribes, reimburse veterans eligible for hospital care or 
medical services under this chapter for the customary and usual 
charges of emergency treatment (including travel and incidental 
expenses under the terms and conditions set forth in section 111 
of this title) for which such veterans have made payment, from 
sources other than the Department, where such emergency treatment 
was rendered to such veterans in need thereof for any of the 
following: (1) An adjudicated service-connected disability; (2) A 
non-service-connected disability associated with and held to be 
aggravating a service-connected disability; (3) Any disability of 
a veteran if the veteran has a total disability permanent in 
nature from a service-connected disability; (4) Any illness, 
injury, or dental condition of a veteran who (A) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title); and (B) is medically determined to have 
been in need of care or treatment to make possible the veteran's 
entrance into a course of training, or prevent interruption of a 
course of training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, or dental 
condition.  38 U.S.C.A. § 1728(a) (effective October 10, 2008).

Also effective October 10, 2008, the provisions of 38 U.S.C.A. 
§ 1728, provide that the term "emergency treatment" has the 
meaning given such term in section 1725(f)(1).  38 U.S.C.A. § 
1728(c) (effective October 10, 2008).  The statutory provisions 
of section 1725(f)(1), effective October 10, 2008, define the 
term "emergency treatment" as medical care or services furnished, 
in the judgment of the Secretary (a) when VA or other Federal 
facilities are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (b) when such care or 
services are rendered in a medical emergency of such nature that 
a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health; 
and until either (c) such time as the Veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or such time as a 
Department facility or other Federal facility accepts such 
transfer if at the time the veteran could have been transferred 
safely to a Department facility or other Federal facility, no 
Department facility or other Federal facility agreed to accept 
such transfer; and the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a Department 
facility or other Federal facility. 38 U.S.C.A. § 1725(f)(1) 
(effective October 10, 2008).

(The amended version of 38 U.S.C.A. § 1728 is more favorable to a 
claimant because it liberalizes the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.  Thus, the Board will consider and apply the amended 
version.)

Under the provisions of 38 C.F.R. § 17.120 (2010), in order to be 
entitled to payment or reimbursement of unauthorized medical 
expenses incurred at a non-VA facility, a claimant must show: (a) 
The care and services rendered were: (1) for an adjudicated 
service-connected disability, (2) for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, (3) for any disability 
of a veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran who 
is participating in a rehabilitation program and who is medically 
determined to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); 
and (b) the services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and (c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.   

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized will 
not be approved for any period beyond the date on which the 
medical emergency ended.  38 C.F.R. § 17.121.  

For the purpose of payment or reimbursement of the expense of 
emergency hospital care or medical services not previously 
authorized, an emergency shall be deemed to have ended at that 
point when a VA physician has determined that, based on sound 
medical judgment, a veteran: (a) who received emergency hospital 
care could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the disability, 
or (b) who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment for 
the disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. 
§ 17.121.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 
49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Here, the Veteran is presently service-connected for 
posttraumatic stress disorder (PTSD).  He has been assigned a 
total (100 percent) schedular disability rating effective in 
March 1991.  Because he has a total disability, permanent in 
nature, resulting from a service-connected disability, the 
provisions of 38 U.S.C.A. § 1728 are for application in this 
appeal.  

In this regard, the record shows that the Veteran had treatment 
at a private hospital, Southcrest Hospital (the appellant).  The 
Veteran arrived via ambulance and was admitted for treatment mid-
morning on March 21, 2008, with complaints of palpitations, chest 
pain, and shortness of breath, beginning the prior evening.  
Hospital records further reflect that his vital signs were 
stable, and he was in no distress, beginning the next day on 
March 22, 2008.  A March 23, 2008, progress note reports that the 
Veteran was "doing better," but he wanted to "stay as 'long as it 
takes.'"  Likewise, a March 24, 2008, progress note reflects that 
the Veteran did not want to leave because he "likes the food [,] 
care[, and] nursing staff here and he wishes to stay."  He had no 
significant complaints at that time.  A March 24, 2008, nursing 
note documents that the Veteran "ha[d] been to the VA clinic in 
Tulsa but does not want to go back because he has no 
transportation."  He was discharged to home on March 24, 2008, 
after a myocardial perfusion scan was negative for any acute 
ischemia.  He was instructed to follow-up with his primary care 
physician at VA in one week.  

In connection with the present claim, a VA Registered Nurse (RN) 
reviewed the matter in April 2008, and determined that the 
Veteran was stable on March 22, 2008.  A VA physician then 
reviewed the matter in March 2009.  Based on a record review, the 
VA physician determined that the Veteran "was stable to 
[t]ransfer to [a] VA facility after 3/22, but no documentation is 
found indicating attempts to do so."  

This evidentiary record establishes that hospital services were 
rendered on March 21, 2008, and March 22, 2008, in a medical 
emergency of such nature that delay would have been hazardous to 
life or health.  The record is also consistent with an indication 
that the nearest VA facility was over 40 miles away, which 
establishes that no VA or other Federal facilities were feasibly 
available and that an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See C.F.R. § 17.120.

The claim must be denied, however, because the evidence shows 
that the Veteran was stable and could have been transferred after 
March 22, 2008, from the private hospital to a VA medical center 
for continuation of treatment.  

The Board acknowledges the appellant's contention that the 
Veteran was discharged once it was determined it could be safely 
accomplished.  The Board points out, however, that he was 
discharged to home, and the issue is not whether he was stable 
for discharge to home.  The issue is whether he was stable for 
transfer to a VA facility.  Two VA medical professionals reviewed 
the treatment records and determined that the Veteran was stable 
for transfer as of March 23, 2008.  The ER treatment records are 
consistent with this determination.  They show that the Veteran 
had no significant complaints and that he had requested to stay.  
Thus, the record is inconsistent with the appellant's contention 
that the Veteran was not stable prior to the time he was released 
on March 24, 2008.

Moreover, the record shows no attempts by the appellant to 
contact a VA facility to attempt to transfer the Veteran.  In 
fact, a nursing note shows that the Veteran specifically declined 
VA treatment.  The appellant does not contend otherwise.  
38 U.S.C.A. § 1725(f) (effective October 10, 2008).  In other 
words, the record does not show either that reasonable attempts 
were made to transfer the Veteran to a VA facility or that a VA 
facility declined to accept a transfer.  See 38 U.S.C.A. 
§ 1725(f)(1) (effective October 10, 2008).

For these reasons, the criteria of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120, are not satisfied.  Therefore, entitlement to 
payment or reimbursement of the unauthorized medical expenses is 
denied.


ORDER

Entitlement to reimbursement or payment of unauthorized medical 
expenses for emergency services rendered at Southcrest Hospital 
from March 23, 2008, to March 24, 2008, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


